 

 

Case 3:20-Ccv-01367-MEM-DB Document 8 Filed 10/30/20 Page 1of 3
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA
JONATHAN ALLEN O’BRIAN,
Plaintiff : CIVIL ACTION NO. 3:20-1367
Vv. : (JUDGE MANNION)
SCI-CAMP HILL MEDICAL DEPT,

Defendant

ORDER

 

AND NOW, this day of October 2020, in accordance with the
Memorandum issued concurrently with this Order, it is ORDERED that:

1. Plaintiffs motion to proceed in forma pauperis is
construed as a motion to proceed without full
prepayment of fees and costs and the motion (Doc.
2) is GRANTED.

2. The Complaint (Doc. 1) is deemed filed.

3. Plaintiff must, and has agreed to, pay the full $350.00
filing fee regardiess of the outcome of the litigation.
See Doce. 2.

4, Pursuant to 28 U.S.C. §1915(b)(1) and (2), the
Superintendent/Warden, or other appropriate official
at Plaintiff's place of confinement is directed to
deduct an initial partial filing fee of 20% of the greater
of:

(A) the average monthly deposits in the inmate’s
prison account for the past six (6) months, or

 
 

 

Case 3:20-cv-01367-MEM-DB Document 8 Filed 10/30/20 Page 2 of 3

(B) the average monthly balance in the inmate’s
prison account for the past six (6) months.

The initial partial filing fee shall be forwarded to the
Clerk of the United States District Court for the
Middle District of Pennsylvania, P.O. Box 1148,
Scranton, Pennsylvania, 18501-1148, to be credited
to the above-captioned docket number. In each
succeeding month, when the amount in the Plaintiff's
inmate prison account exceeds $10.00, the
Superintendent/Warden, or other appropriate official,
shall forward payments to the Clerk of Court equaling
20% of the preceding month’s income credited to
Plaintiff's prison account until the $350.00 fee is paid.
Each payment shall reference the above-captioned
docket number.

5. | The Clerk of Court is directed to send a copy of this
Order to the Superintendent/Warden of the institution
wherein Plaintiff is presently confined.

6. Plaintiffs complaint is DISMISSED with prejudice
against Defendant, SCi-Camp Hill Medical Dept.,
pursuant to 28 U.S.C. §19715(e)(2)(B)ii).

¢. The remainder of the Plaintiffs complaint is
DISMISSED without prejudice pursuant to 28
U.S.C. §1915(e)(2 (Bi).

8. Within thirty (30) days from the date of this Order,
Plaintiff may file an amended complaint that
addresses the deficiencies identified in the Court’s
Memorandum.

9. The amended complaint shall bear the same case
number presently assigned to this action, shall be
labelled as the “Amended Complaint,” and shall be
direct, concise, and shall standalone without any
reference to any document filed in this matter. See
Fed. R. Civ. P. 8(d).

-2-

 
 

 

Case 3:20-cv-01367-MEM-DB Document 8 Filed 10/30/20 Page 3 of 3

10. The Clerk of Court shall forward to Plaintiff two (2)
copies of this Court’s prisoner civil-rights complaint
form which Plaintiff shall use in preparing his
amended complaint.

11. Failure to comply with this Order will be deemed
abandonment of this action, and Plaintiff's action will
be subject to dismissal without further warning.

6] Makachy E. Mannion
MALACHY E. MANNION

United States District Judge
DATE: October 30, 2020

20-1367-01

 
